Citation Nr: 0334458	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-11 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claim of 
entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease of the thoracic spine.

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge sitting at the VA office in San 
Antonio, Texas in January 2003.  A transcript of that hearing 
is of record.


REMAND

The veteran contends that his service-connected back disorder 
is more disabling than reflected in the 20 percent rating 
currently assigned.

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.

After having carefully reviewed the record, the Board finds 
that the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) have not been satisfied with respect to the 
issue on appeal.  

The Board points out that the VCAA essentially enhances the 
VA's obligation to notify the veteran about his claim (i.e., 
what information or evidence is required to grant his claims) 
and to assist him to obtain evidence for his claim.  A review 
of the record indicates that the RO has not provided the 
veteran with notification of the redefined obligations of the 
VA as contained in the VCAA.  In this regard, the RO must 
ensure that the veteran has been notified of what information 
or evidence was needed from him and what the VA has done and 
will do to assist him in substantiating his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO must 
also ensure that the veteran has been afforded the requisite 
time and opportunity to respond.  


It is also pointed out that the VCAA specifically provides 
that the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  VCAA.  38 U.S.C.A. § 5103A(b)(1), (2).   In this 
regard, the Board notes that while this appeal was pending, 
the applicable rating criteria for spine disabilities were 
amended effective September 26, 2003.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003).  

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).  

The Board is of the opinion that an updated examination 
should be accomplished prior to further appellate review, 
particularly in light of the change in regulation cited 
hereinabove.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	With respect to the claim of 
entitlement to a disability rating in 
excess of 20 percent for degenerative 
disc disease of the thoracic spine, 
the RO should send the veteran a 
letter that complies with the 
notification requirements of 
38 U.S.C.A. § 5103(a) (West 2002), as 
well as §§ 5102, 5103, and 5103A (West 
2002).  In doing so, the letter should 
explain, what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate the 
claims.  The letter should also inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the veteran and which 
part, if any, the RO will attempt to 
obtain on behalf of veteran.  The 
veteran should be informed that any 
evidence and information submitted in 
response to the letter must be 
received within one year of the date 
of the RO's letter and that he should 
inform the RO if he desires to waive 
the one-year period for response.

2.	The RO also should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his thoracic 
spine disability-the records of which 
have not already been obtained.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records and associate them 
with the claims folder.  

3.	The veteran should be afforded an 
orthopedic examination to determine 
the nature, extent, and severity of 
the service-connected degenerative 
disc disease of the thoracic spine.  
The veteran's VA claims folder, 
including all information received 
pursuant to the above requests, must 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should list 
all manifestations of the veteran's 
thoracic spine disability.  
Specifically, the examiner should 
report all orthopedic and neurologic 
signs and symptoms which are due to 
degenerative disc disease of the 
thoracic spine.  The severity of each 
neurological and orthopedic sign and 
symptom should be reported.  The 
examiner should indicate whether the 
veteran experiences incapacitating 
episodes (and indicate the duration of 
the episodes during the past 12 
months).  Range of motion studies 
should also be accomplished. 

The examiner should specify the 
functional loss, if any, caused by the 
degenerative disc disease of the 
thoracic spine.  The examiner should 
indicate if there is functional loss 
due to pain, pain on movement, 
weakened movement, excess fatigability 
or incoordination on movement, and 
whether the pain significantly limits 
functional ability during flare-ups or 
when the thoracic spine is used 
repeatedly over time.  If functional 
loss is detected, the examiner should 
indicate what objective evidence 
supports this finding.  The functional 
loss should be expressed in terms of 
additional range of motion loss.  The 
examiner should also indicate if there 
is any clinical evidence to support 
the veteran's subjective complaints.  
The examiner should provide the 
complete rationale for all conclusions 
reached.  

4.	When the RO is satisfied that the 
record is complete, the RO should 
review all of the evidence of record, 
including all new evidence, and 
readjudicate the issue of entitlement 
to a disability rating in excess of 20 
percent for degenerative disc disease 
of the thoracic spine.  The RO should 
evaluate the claim under both the old 
and the current VA regulations for 
rating spine disabilities.  If all the 
desired benefits are not granted, a 
supplemental statement of the case 
should be furnished to the veteran and 
his representative.  The veteran and 
his representative should be afforded 
an opportunity to respond to the 
supplemental statement of the case 
before the claims folder is returned 
to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. A. Markey
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



